In an action, inter alia, to impress a constructive trust over defendants’ interest in a certain parcel of real property, plaintiffs appeal from an interlocutory judgment of the Supreme Court, Kings County, dated January 31, 1977, which, after a nonjury trial, (1) dismissed the complaint and (2) directed that an accounting be held. Interlocutory judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Greenspun at Trial Term. (See, also, Sharp v Kosmalski, 40 NY2d 119.) Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.